Citation Nr: 1223903	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  08-01 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for lumbar sprain with secondary myositis and degenerative disc disease L5-S1, currently evaluated as 40 percent disabling.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include a nervous disorder and a depressive disorder, claimed as secondary to service-connected disability.   

3.  Entitlement to a total disability evaluation due to individual unemployability as a result of service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty for training in the U.S. Army from January 1980 to May 1980 and in the Army National Guard from December 1980 to October 1983, with periods of Reserve duty thereafter.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision rendered by the San Juan, Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA).  

Here, in August 2006, the Veteran filed a claim seeking service connection for a nervous disorder.  In adjudicating the claim, the RO phrased the issue as entitlement to service connection for a depressive disorder.  Recent case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the claim on appeal.  



Finally, the issues regarding the claims for an increased rating for service-connected low back disability and for entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's diagnosed depressive disorder is aggravated by his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for service connection for a depressive disorder as aggravated by service-connected disabilities have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, in September 2006, the Veteran was provided notice by VA informing him of the information or evidence necessary to substantiate his claim, and generally describing the criteria for service connection.  Because the Veteran's claim for service connection for an acquired psychiatric disorder manifested by a depressive disorder is being granted in full, VA's statutory and regulatory duties to notify and assist are deemed fully satisfied.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  In addition, because there is no probative evidence showing a separate and distinct psychiatric disorder manifested by a nervous disorder, additional notice or assistance would not serve to substantiate the claim.  See 38 U.S.C.A. § 5103(a)(2)(Secretary is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim.)  

Here, the Veteran alleges that a psychiatric disorder characterized as a depressive disorder is secondary to his service-connected disabilities.  Specifically, during a RO hearing in March 2008, he reported that current back pain caused depression.  The Veteran has not alleged that depression was initially incurred during service.  Indeed, the Veteran's service treatment records do not reveal reports or treatment for a psychiatric disorder to include a depressive disorder or a nervous disorder.  

In June 2005, the Veteran underwent a VA psychiatric examination.  He reported symptoms of poor sleep, anxiety, chronic pain of the back and leg, and stated that he sometimes roamed aimlessly.  A mental status examination yielded a diagnosis of depression, not otherwise specified, and rule out mood disorder secondary to a medical condition.  

A June 2006 VA outpatient treatment record noted that the Veteran had worsening of pain in the low back which was "contributing to worsening of depression."  

During an October 2006 VA examination, the Veteran reported a two-year history of treatment for depression.  The report notes that psychiatric symptoms began following an argument with a police officer.  A mental status examination yielded a diagnosis of depressive disorder, not otherwise specified.  No other mental disorders were found.  The examiner opined that the current psychiatric disorder was not caused by or a result of service-connected right ankle, low back, or bilateral radiculopathy disabilities.  Rather, the examiner stated that by the Veteran's own report, he became depressed following an argument with a police officer.  

Private treatment records from Dr. V. are of record.  They include a 2005 treatment note that indicated that the Veteran developed a mental condition secondary to his low back condition with radiculopathy.  They show a diagnosis of major depressive disorder.  

Social Security Administration (SSA) disability determination records are associated with the Veteran's claims file.  They reveal that he is considered disabled for SSA purposes with a primary diagnosis of affective disorders and secondary diagnosis of disorders of the back.  Among the medical records relied upon by SSA in making their determination is a June 2005 psychiatric examination by Dr. C. M. C.  In describing the history of depression, the Veteran acknowledged that an incident with a police officer triggered symptoms of depression.  He reported physical disabilities consisting of a lumbar herniated nucleus pulposus, radiculopathy to both lower extremities, trauma to both knees and cervical herniated nucleus pulposus.  A mental status examination revealed a diagnosis of depressive disorder with anxiety features secondary to physical condition.   

VA outpatient treatment records through April 2008 note a diagnosis of a depressive disorder.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  Secondary entitlement is also available when a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

After resolving all doubt in the Veteran's favor, the Board finds that the criteria for secondary service connection for a depressive disorder have been met.  While the record does not include probative evidence of a psychiatric disorder manifested by a nervous disorder, it does include current evidence of a depressive disorder.  There is no contention that such was incurred during service, and indeed, the service treatment records are silent for any complaints or findings of an acquired psychiatric disorder.  The weight of the evidence does reveal, however, that the Veteran's service-connected disabilities aggravate a major depressive disorder.  For instance, while the record indicates that depression symptoms initially started following an altercation with a police officer, the subsequent treatment records indicate that service-connected disabilities have a direct causative effect on the severity of the condition.  In this respect, the Board finds persuasive the private psychiatric treatment records relied upon by SSA in making their disability determination.  They reveal that the Veteran's pain due to his service-connected low back disability caused or aggravated a depressive disorder.  

In making this determination, the Board acknowledges the negative opinion rendered by the VA practitioner in October 2006.  What is significant is that while the examiner attributed a depressive disorder to an altercation with a police officer, the examiner did not indicate whether it was subsequently aggravated by his service-connected disabilities.  Rather than remanding this matter for a supplemental opinion, however, the Board finds that there is other evidence of record, as noted above, sufficient to decide the claim.  

In finding that the service-connected disabilities aggravate a depressive disorder, the Board cannot state the degree or extent of the aggravation.  The issue, however, concerning the appropriate rating for the disability is not before the Board and will be adjudicated by the RO in the first instance when implementing the Board's decision.  

Finally, the Board has also considered the statements made by the Veteran, indicating that his depressive disorder is related to pain from service-connected disabilities.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

Here, the Veteran is certainly competent to provide testimony regarding the nature of psychiatric symptoms experienced and to report that pain from service-connected disabilities results in depressive symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In addition, there is no reason to doubt the Veteran's credibility.  

In cases such as these, the benefit-of-the-doubt rule, codified at 38 U.S.C.A. § 5107 provides that:

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  

The implementing regulation at 38 C.F.R. § 3.102 restates the provision in terms of "reasonable doubt." 

Evidence is in "approximate balance" when the evidence in favor or and opposing the veteran's claim is found to be almost exactly or nearly equal.  The statutory benefit of the doubt rule applies when the factfinder determines that the positive and negative evidence relating to a veteran's claim are "nearly equal," thus rendering any determination on the merits "too close to call."  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

Because the evidence in this case is at least in equipoise with regard to whether a depressive disorder is aggravated by service-connected disabilities, service connection is warranted and the claim must be granted.  

ORDER

Entitlement to service connection for a psychiatric disorder, other than a nervous disorder, and manifested by a depressive disorder is granted.  


REMAND

While the Board herein is granting service connection for a depressive disorder, unfortunately, there remains insufficient evidence to adjudicate the claim for an increased rating for service-connected low back disability and the related claim for TDIU.  

First, as regards the claim for an increased rating for the service-connected low back disability, the Veteran contends that the condition is more severe than reflected by the current 40 percent disability rating.  In particular, during the hearing before the RO personnel in 2008 he stated that his low back continued to deteriorate and that medical intervention did not reduce his low back pain.  Unfortunately, however, he has not been examined by VA since 2006 and while he receives VA medical treatment for the condition, the most recent treatment records are more than 4 years old.  Given such, the contemporaneous VA outpatient treatment records must be obtained and a new VA examination must be obtained.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (Describing when VA's duty to assist requires a "thorough and contemporaneous" medical examination; see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (Holding that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.)

As regards the claim for TDIU, the Court has held in Rice v. Shinseki, 22 Vet. App. 447 (2009) that a request for TDIU is not a separate claim for benefits and is best analyzed as a request for an appropriate disability rating as part of the claim for increased compensation.  Thus, the claim is inextricably intertwined with the remanded claim for an increased rating for the service-connected low back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2011).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  Under such circumstances, the rating should submit the matter to the Director, Compensation and Pension Service.  38 C.F.R. § 4.16(b) (2011).  

Here, the Veteran is service-connected for lumbar sprain with secondary myositis, degenerative disc disease L5-S1, rated as 40 percent disabling, a right ankle sprain, rated as 20 percent disabling, left leg radiculopathy, rated as 10 percent disabling, and right leg radiculopathy, rated as 10 percent disabling.  His combined rating for compensation purposes is 60 percent.  A rating will also need to be assigned to the Veteran's now service connected depressive disorder.

The Veteran testified that he worked as a chauffeur until 2004 but was forced to retire due to 29 years of service.  He did not address how his current service-connected disabilities impaired his ability to obtain or maintain substantially gainful employment.  While SSA found him disabled, it is unclear whether it considered disabilities other than service-connected disabilities in making their determination.  Moreover, as SSA subscribes to different statutory and regulatory criteria for making their determination, their findings are not binding upon VA.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).  

As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  Therefore, because the Board cannot adequately determine from the existing record how the Veteran's service-connected disabilities collectively affect his employability, the Board finds that additional development, to include obtaining additional records and affording the Veteran an appropriate VA examination(s) and/or social and industrial survey to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities, is required.  

Accordingly, these matters are REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request that he provide up-to-date information concerning his employment and educational history.  Specifically, the Veteran should submit any other evidence, such as employment records or statements from employers and physicians, supporting his contention that he is incapable of maintaining employment due to his service-connected disabilities.  

2.  The Veteran should be given an opportunity to identify any healthcare provider who treats him for his service-connected disabilities.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The RO/AMC must obtain VA outpatient treatment records for the period from April 2008 to present.  

4.  Thereafter, schedule the Veteran for a VA spine examination to determine the current severity of his lumbar sprain with secondary myositis, degenerative disc disease L5-S1.  His claims file should be available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be conducted.  The report should set forth all objective findings, particularly the current severity of symptoms.  

The examiner should comment on whether the disability results in any incapacitating episodes that requires bed rest prescribed by a physician and treatment by a physician.  The frequency of any such episodes must be documented.  

In addition, the examiner should comment on whether the disability results in or is comparable to unfavorable ankylosis of the thoracolumbar or entire spine.  

Finally, the examiner should also include a statement as to the effect of the Veteran's disability on his occupational functioning and daily activities.  The rationale for any opinions and all clinical findings should be given in detail.

5.  After completing the above development, the Veteran should be afforded a VA examination(s) to determine the impact of his service-connected disabilities (psychiatric and physical) on his employability.  The claims folder should be made available to the examiner prior to the examination.  All pertinent symptomatology and findings must be reported in detail.  Based on the review of the claims file, the examiner must provide an opinion as to the effect of all the Veteran's service-connected disabilities, either singularly or jointly, on his ability to secure or follow a substantially gainful occupation.  A complete rationale should be given for all opinions and conclusions expressed.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be re-adjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


